DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed January 20, 2021.

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on January 20, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:  FLEXIBLE DISPLAY MODULE HAVING A FLEXIBLE GLASS LAYER.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 9,853,237 B2).
In regard to claim 1, Lee et al. teach a flexible display module 100, comprising:  a flexible glass layer 300; and a display panel 200 disposed inside the flexible glass layer 300 (Figure 3, columns 5-7, lines 4-67, 1-67 and 1-46, respectively).

Allowable Subject Matter
Claims 2, 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3 and 14-15 are objected to as being dependent upon objected claim 2.  Claims 5-9 are objected to as being dependent upon objected claim 4.  Claims 11-13 are objected to as being 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to flexible display modules:
Ai et al. (US 10,840,474 B2)		Chang (US 9,714,187 B2)
Cui (US 10,664,014 B2)			Jeon et al. (US 2011/0273383 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




IMS
February 17, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822